Case 4:20-cr-10005-KMM Document 60 Entered on FLSD Docket 05/23/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-CR-10005-MOORE/SNOW

  UNITED STATES OF AMERICA

  vs.

  YUHAO WANG and
  JIELUN ZHANG,

        Defendants.
  _______________________________/

        GOVERNMENT’S SENTENCING MEMORANDUM AND MOTION FOR AN
                          UPWARD VARIANCE

         The defendants, YUHAO WANG and JIELUN ZHANG, nationals of China, each pled

  guilty to one count of illegally photographing a military installation, in violation of Title 18, United

  States Code, Section 795. ECF Nos. 49-50. Five other counts of the same crime, as well as their

  violation of unlawfully entering a military installation for the purpose of photographing it, in

  violation of Title 18, United States Code, Section 1382, were dismissed pursuant to their respective

  plea agreements. ECF Nos. 45-46. Each of the crimes charged constitute misdemeanor offenses,

  however, the nature and circumstances of the offenses are aggravated. In balancing the factors to

  be considered under 18 U.S.C. § 3553(a), the United States respectfully submits that upward

  variances are appropriate.

         This offense involves the intrusion by foreign nationals onto a secure military facility for

  the purpose of taking photographs. The defendants each took illegal photographs while on the

  installation, though as documented in the pre-sentence investigation reports (“PSI”), the

  photographs defendant WANG took were deleted by Naval Security Forces after they were

  initially caught trespassing. See PSI ¶ 13.

         It should be noted that in a recent case involving trespass and illegal photography on a
Case 4:20-cr-10005-KMM Document 60 Entered on FLSD Docket 05/23/2020 Page 2 of 2



  nearby military installation, the defendant was sentenced to the statutory maximum, following a

  similar plea agreement. See United States vs. Zhao Qianli, case no. 18-10035 (S.D. Fla. 2018).

         An upward variance is necessary to promote general deterrence, reflect the seriousness of

  the offense, promote respect for the law, and to arrive at an overall just sentence for the offense of

  conviction. Based on the investigation, and the statements made by the defendants at arrest —

  documented in the PSI, the factual proffers, and in investigative reports — WANG’s respective

  culpability is less than ZHANG. The government respectfully submits to reflect their respective

  culpability, that ZHANG should be sentenced to 12 months’ imprisonment, and that WANG

  should be sentenced to 9 months’ imprisonment.



                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                         BY:     /s Jonathan Kobrinski
                                                 JONATHAN KOBRINSKI
                                                 Assistant United States Attorney
                                                 Court ID No. A5501893
                                                 99 N. E. 4th Street
                                                 Miami, Florida 33132-2111
                                                 TEL (305) 961-9074
                                                 jonathan.kobrinski@usdoj.gov




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF, which will deliver notices of electronic filing to all counsel of record.


                                                 /s Jonathan Kobrinski
                                                 JONATHAN KOBRINSKI
                                                 Assistant United States Attorney

                                                    2
